Citation Nr: 1033041	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) prior to May 19, 2008, and a 
rating higher than 50 percent since.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2005, May 2006 and April 2009 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The January 2005 decision granted the Veteran's claim 
for service connection for PTSD and assigned an initial 30 
percent rating retroactively effective from January 15, 2004.  He 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  During the pendency of the appeal, in 
another decision since issued in April 2009, the RO increased the 
rating for the PTSD to 50 percent, but only retroactively 
effective from May 19, 2008 - the date of the most recent VA 
compensation examination.  The Veteran continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  So the issue now concerns whether he was 
entitled to an initial rating higher than 30 percent for this 
disability prior to May 19, 2008, and whether he has been 
entitled to a rating higher than 50 percent since.  The Board is 
making these determinations in this decision.

Concerning his claim for a higher initial rating for his 
bilateral hearing loss, service connection was granted for this 
disorder in the intervening May 2006 RO decision and an initial 0 
percent (i.e., noncompensable) rating assigned retroactively 
effective from September 1, 2005, the date of receipt of this 
claim.  And in response, he also appealed for a higher initial 
rating for this disability.  See again Fenderson ,12 Vet. App. at 
125-26.

An additional claim for service connection for dental 
problems has been raised by the record, but has not been 
adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this additional claim and is referring 
it to the AOJ for appropriate development and 
consideration.




FINDINGS OF FACT

1.  The May 2006 VA examination shows the Veteran has Level III 
hearing impairment in his right ear and Level I hearing 
impairment in his left ear.  

2.  According to the medical and other probative evidence in the 
file, from January 15, 2004 to May 18, 2008, the Veteran's PTSD 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  

3.  Since May 19, 2008, the PTSD has caused occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW


1.  The criteria are not met for an initial compensable rating 
for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 (2009).

2.  The criteria are not met for an initial rating higher than 30 
percent for the PTSD prior to May 19, 2008, or a rating higher 
than 50 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2004, October and December 2005, March and June 2006, and May 
2008.  The letters, especially in combination, informed him of 
the evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March and June 2006 and May 2008 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claims.  In 
cases, as here, where increased-rating claims arose in another 
context, namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claims were 
subsequently granted and he has appealed a downstream issue such 
as the initial disability ratings assigned, the underlying claims 
have been more than substantiated, they have been proven, thereby 
rendering § 5103(a) notice no longer required because its initial 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting a 
"downstream" issue such as the initial rating assigned for a 
disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran 
received this required SOC (and even an SSOC) discussing this 
downstream element of his claim for higher initial ratings for 
his disabilities and citing the applicable statutes and 
regulations.  Moreover, in any event, as mentioned, he was 
provided the additional Dingess notice concerning the downstream 
disability rating and effective date elements of his claims.

And of equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated his 
claims for higher ratings for his PTSD and bilateral hearing loss 
in the August 2006 and September 2007 SOCs and even more recently 
in the April 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So any arguable timing 
defect in the provision of that additional notice, since it did 
not precede the initial adjudication of these claims, has been 
rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records and 
statements in support of his claims.  In addition, the RO 
arranged for three VA compensation examinations in March 2004, 
January 2005 and most recently in May 2008 to assess the severity 
of his PTSD, which is now the determinative downstream issue 
since his appeal is for higher ratings for this disability.  
Concerning his claim for a higher initial rating for his 
bilateral hearing loss, he was also examined in May 2006 
to assess the severity of this disability, and he failed to 
report for another, more recently scheduled VA examination that 
was to be performed in April 2008 to reassess the severity of 
this condition.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's PTSD was in May 2008, 
so relatively recently.  And the report of that evaluation 
contains all the findings needed to properly evaluate this 
disability.  38 C.F.R. § 4.2.  And since he has not shown good 
cause for failing to appear at the most recently scheduled 
examination for his bilateral hearing loss, this claim will be 
decided based on the evidence already of record.  38 C.F.R. 
§ 3.655.  Additional examinations to evaluate the severity of 
these conditions are unwarranted under the circumstances 
presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Governing Statutes, Regulations and Cases Concerning 
Increased-Rating Claims

Since the Veteran's claims both arise from his disagreement with 
the initial ratings assigned following the granting of service 
connection in January 2005 for PTSD and May 2006 for his 
bilateral hearing loss, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 Vet 
App 505 (2007) (a decision of the Court holding that, in 
determining the present/current level of disability for any 
increased-evaluation claim, the Board must consider whether the 
rating should be "staged").  Similarly, in the latter Fenderson 
scenario, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA also 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim 
- a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

III.  Entitlement to an Initial Compensable Rating for Bilateral 
Hearing Loss

It is important for the Veteran to understand that the assignment 
of disability ratings for hearing impairment are derived by a 
mechanical - meaning nondiscretionary, application of the rating 
schedule to the numeric designations based on the examination 
results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).  

VA regulation also provides that, in cases of exceptional 
patterns of hearing impairment, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 and 
4,000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide 
that, when the puretone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

In determining whether he was initially entitled to service 
connection for his bilateral hearing loss, the Veteran had a VA 
audiology examination in May 2006.  His puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
50
85
80
LEFT

35
35
40
50

The average puretone threshold was 63 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 92 
percent in the left ear.  

Applying the results of that May 2006 VA examination to Table VI 
yield values of Level III hearing impairment for his right ear 
and Level I hearing impairment for his left ear.  Applying these 
values to Table VII indicates his bilateral hearing loss was 
noncompensable, i.e. 0 percent, at the time of that examination 
as reflected in the May 2006 rating decision that granted service 
connection and assigned the initial disability rating of 0 
percent, retroactively effective from September 1, 2005.  

Since the Veteran failed to appear for his more recently 
scheduled April 2008 VA compensation examination, there is no 
evidence indicating his hearing loss has increased in severity 
since that initial May 2006 VA examination.  Furthermore, 
the Board cannot stage this rating, either, because his bilateral 
hearing loss has never been more than 0-percent disabling at any 
time since receipt of this claim.

Since the preponderance of the evidence is against this claim for 
an initial compensable rating for the bilateral hearing loss, the 
"benefit-of-the-doubt" rule is inapplicable, and the Board must 
deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



IV.  Entitlement to Initial Rating Higher than 30 Percent for the 
PTSD from January 15, 2004 to May 18, 2008 and a Rating higher 
than 50 Percent Since May 19, 2008

The Veteran does not believe these ratings reflect the true 
severity of his PTSD.  The initial 30 percent rating was assigned 
retroactively effective from January 15, 2004, the date of 
receipt of his claim.  In April 2009, however, during the 
pendency of this appeal for a higher initial rating, the RO 
increased the rating for the PTSD to 50 percent, but only 
retroactively effective to May 19, 2008, the date of his most 
recent VA compensation examination showing an increase in the 
severity of this condition.  So he already has what amounts to a 
"stage" rating.  See Fenderson, 12 Vet. App. at 125-26 
(indicating this variation in his rating is to compensate him for 
times since the receipt of his claim when his disability has been 
more severe).  The Board, therefore, need only determine whether 
this was an appropriate staging of the rating.  And for reasons 
and bases that will be discussed, the Board concludes it was as 
he was not entitled to a rating higher than 30 percent prior to 
the date of that VA examination on May 19, 2008, and he has not 
been entitled to a rating higher than 50 percent since.

Mental disorders are evaluated under a general rating formula 
found at 38 C.F.R. § 4.130.  In addition, the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).



According to this general rating formula, DC 9411 in particular, 
a 30 percent disability rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.



The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; rather, the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

A.  Entitlement to an Initial Rating higher than 30 Percent from 
January 15, 2004 to May 18, 2008

The evidence of record for consideration concerning this initial 
time period at issue includes the report of the Veteran's March 
2004 and January 2005 VA compensation examinations, VA outpatient 
treatment records dated from November 2002 to May 2008, and his 
personal statements in support of his claim.  But the totality of 
this evidence shows he is not entitled to an initial rating 
higher than 30 percent during this initial period.

First, the Veteran's March 2004 VA psychiatric examination 
revealed his subjective complaints of being anxious and 
depressed, with an increase in the frequency of his nightmares.  
He also stated that he sometimes wakes from the nightmares in a 
cold sweat.  He additionally listed flashbacks, hypervigilance 
and startle response.  He did not have problems speaking about 
the Vietnam War or watching movies, however.  And on objective 
mental status examination, he was described as clean and casual, 
with fair eye contact.  His demeanor was pleasant and 
cooperative, with a normal motor and rate of speech.  There was 
no objective anxiety or fidgeting noted by the examiner and the 
Veteran's mood was normal, with a constricted affect.  He denied 
both suicidal and homicidal ideations, as well as auditory and 
visual hallucinations and delusions.  Significantly, the examiner 
indicated the Veteran was receiving workers' compensation since 
1992 for a heart attack, not because of symptoms associated with 
his PTSD.

This VA examiner described the Veteran's PTSD symptoms as 
chronic, but mild.  The examiner assigned a GAF score of 60, 
indicating at most moderate symptoms and impairment (social and 
occupational).

The VA treatment records dated from November 2002 to December 
2003 only note the Veteran's initial assessment at a mental 
health clinic in December 2003.  His VA treatment records up to 
that point in time do not mention PTSD as a problem area.  In 
fact, the next relevant evidence concerning the severity of his 
PTSD is his January 2005 VA compensation examination, which he 
had to specifically reassess the severity of this condition.

The January 2005 VA examiner reported the Veteran stated he felt 
he would not make it out of Vietnam alive; had occasional 
nightmares and decreased sleep; dreamt about Vietnam two or three 
times a week; was angry and irritable and anxious; suffers from 
mild hypervigilance and exaggerated startle response; and, now 
has some intrusive thoughts about Vietnam.  On objective mental 
status evaluation, the examiner described the Veteran as casually 
dressed, cooperative, alert, oriented times four (i.e., in all 
spheres - to time, person, place, and situation), with good eye 
contact.  His mood was mildly anxious, with congruent affect.  
He denied suicidal or homicidal ideations, and no overt psychosis 
was noted.  The examiner assigned a GAF score of 69, indicating 
some mild symptoms and just some difficulty in social and 
occupational functioning, etc., but generally functioning pretty 
well with some meaningful interpersonal relationships.

Since that January 2005 VA psychiatric examination, the Veteran 
has received treatment from VA facilities for other health-
related issues.  However, there is no mention of the severity of 
his PTSD in his VA treatment records dated prior to May 19, 2008, 
except for the above-mentioned intake form in December 2003.  



The symptoms listed in the Rating Schedule for the higher 50 
percent rating require occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

Considering this evidence in the aggregate, the Veteran did not 
have the required occupational and social impairment with reduced 
reliability and productivity during this initial period so as to, 
in turn, warrant a rating higher than 30 percent.  This evidence, 
instead, shows he was generally functioning satisfactorily 
and had some depressed mood, anxiety, sleep impairment and other 
symptoms, but which are sufficiently contemplated by his existing 
30 percent rating.  38 C.F.R. § 4.126(b).  He did not exhibit the 
type, frequency and severity of symptoms required for an initial 
rating higher than 30 percent prior to May 19, 2008, such as 
those required by the next higher 50 percent rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are mere examples of 
conditions that warrant a particular rating and are only used as 
a guide to help differentiate between the different evaluation 
levels); 38 C.F.R. § 4.1.  

Therefore, absent evidence of more severe symptoms indicating a 
higher severity of psychiatric dysfunction, the Board finds that 
the evidence of record does not support an initial disability 
rating higher than 30 percent for the time period from January 
15, 2004 to May 18, 2008.  38 C.F.R. § 4.3.



B.  Entitlement to a Rating higher than 50 percent Since May 19, 
2008

In determining whether the Veteran is entitled to a rating higher 
than 50 percent since May 19, 2008, the Board has reviewed the 
report of his most recent VA compensation examination in May 
2008.  Additionally, his VA treatment records from May 2008 to 
April 2009 were considered.  And, on the whole, this evidence 
shows his PTSD does not cause occupational and social impairment 
with deficiencies in most areas to warrant a higher 70 or 100 
percent rating as of that date.

The Veteran's VA treatment records from May 2008 to April 2009 
only note his diagnosis of PTSD, without also discussing its 
severity.

The May 2008 VA compensation examiner described the Veteran as 
having no social relationships, except for a female friend.  But 
he was clean and casually dressed, with unremarkable speech, and 
was cooperative, friendly and attentive.  His affect was normal 
and his mood was described as dysphoric.  He said he had 
nightmares about Vietnam three or four times a week and has 
problems going back to sleep after.  He also said he suffers from 
panic attacks approximately two times a week and that it "feels 
like the walls are closing in."  He denied experiencing 
any auditory hallucinations and having any suicidal or homicidal 
thoughts.  The examiner also noted the Veteran avoids thoughts, 
feelings, or conversations associated with his trauma during 
service and also avoids activities, places or people that arouse 
recollection of the trauma.  Furthermore, his anger and 
irritability have worsened.  

The May 2008 VA examiner determined the Veteran has withdrawn 
socially, but while at the same time again pointing out that he 
retired for medical, not psychiatric reasons.  This examiner went 
on to note that, given the chronicity of PTSD the prognosis for 
improvement is guarded.  However, this examiner also specifically 
determined the Veteran does not have deficiencies in most areas 
or total occupational and social impairment as a result of his 
PTSD, so as to in turn warrant a higher rating of 70 or 100 
percent.

Finally, this VA examiner assigned a GAF score of 55, indicating 
at most moderate symptoms or moderate difficulty in social and 
occupational functioning.  

This level of symptoms mentioned is sufficiently contemplated by 
the Veteran's existing 50 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions that 
warrant a particular rating and are only used as a guide to help 
differentiate between the different evaluation levels); 38 C.F.R. 
§ 4.1.  Therefore, absent evidence of more severe symptoms 
indicating a higher degree of psychiatric dysfunction, the Board 
finds that the evidence of record does not support increasing his 
rating beyond the 50-percent level since May 19, 2008.  38 C.F.R. 
§ 4.3.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring either claim for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
bilateral hearing loss, currently rated as noncompensable, or his 
PTSD, currently rated as 50-percent disabling, have markedly 
interfered with his employment, meaning above and beyond that 
contemplated by these schedular ratings.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  It is 
worth reiterating in this regard that he retired after suffering 
an unfortunate heart attack, not because of either of these 
disabilities.  And the VA examiner has confirmed there is not 
total occupational impairment on account of the PTSD, the much 
higher rated disability (in comparison to the bilateral hearing 
loss, which, at the moment, is not compensable).



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for these 
disabilities by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So extra-schedular consideration is unwarranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for bilateral hearing 
loss is denied.

The claim for a rating higher than 30 percent for the PTSD prior 
to May 19, 2008, and a rating higher than 50 percent since also 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


